Name: Commission Regulation (EEC) No 2949/85 of 23 October 1985 re-establishing the levying of customs duties applicable to ammonium chloride falling within subheading 28.30 A ex I, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 85 Official Journal of the European Communities No L 283/23 COMMISSION REGULATION (EEC) No 2949/85 of 23 October 1985 re-establishing the levying of customs duties applicable to ammonium chloride falling within subheading 28.30 A ex I , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply after being charged thereagainst ; whereas, it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 27 October 1985, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originat ­ ing in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of ammonium chloride falling within subheading 28.30 A ex I , the individual ceiling was fixed at 35 500 ECU ; whereas, on 21 October 1985, imports of these products into the Community originating in China reached the ceiling in question CCT heading No Description 28.30 A ex I (NIMEXE code 28.30-12) Ammonium chloride Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27. 12 . 1984, p. 1 .